Title: To Thomas Jefferson from David Humphreys, 6 August 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 6 Aug. 1791. He has just received TJ’s of 23 June, with gazettes for himself and dispatches for Carmichael. He has received TJ’s of 11 Apr., but not that of 13 May.—TJ will learn from French papers, sent herewith, what they know about the late “tumult in Paris.” Private accounts indicate the affair was much exaggerated. “The actual Period of the Revolution is however critical,” and until the constitution is completed interesting events may happen every day.—There is a report here that new measures, dictated by jealousy, are being taken in Spain to prevent revolution there. An oath has been exacted of strangers and other conditions imposed, the particulars of which he is not fully possessed. Favoritism, imprudent and irritating, seems to increase. Since he last wrote he has not heard from Carmichael, and fears his health prevented.—” No political innovations happen here.” The Queen will lay the first stone of a new convent at Mafra in a few days.—He thanks TJ for information about the Indian war and for observations on measures needed to be pursued by U.S.
